UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8323


CLEVELAND WINSTON KILGORE,

                  Petitioner - Appellant,

             v.

DARLENE DREW, Warden; FEDERAL BUREAU OF PRISONS,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:08-cv-03200-HFF)


Submitted:    February 19, 2009         Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleveland Winston Kilgore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cleveland Winston Kilgore, a federal prisoner, appeals

the district court’s order accepting the recommendation of the

magistrate    judge   and   dismissing    without    prejudice   Kilgore’s

28 U.S.C. § 2241 (2006) petition.          We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.               Kilgore v. Drew, No.

9:08-cv-03200-HFF (D.S.C. Oct. 22, 2008).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                    2